Citation Nr: 0826177	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-09 617	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's request for waiver of recovery of loan 
guaranty indebtedness in the amount of $30,774.26, was timely 
filed.

(The issues of entitlement to an initial rating in excess of 
30 percent for post-traumatic stress disorder, and 
entitlement to an effective date earlier than April 26, 2004, 
for the grant of service connection for post-traumatic stress 
disorder are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to January 
1958, August 1962 to July 1964, and October 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the 
Committee on Waivers and Compromises (Committee) of the Debt 
Management Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  This case was 
certified for appeal by the RO in St. Petersburg, Florida.

The veteran was afforded a Travel Board hearing in June 2007 
before the undersigned Veterans Law Judge.  He was informed 
in a November 2007 letter that a recording of the transcript 
was not obtained and he was offered the opportunity to 
testify at another hearing.  He responded to the letter in 
December 2007 and indicated that he desired another hearing 
at the RO.  However, he submitted a statement later in 
December 2007 and stated that he no longer desired a hearing.  
Instead, pursuant to the veteran's request, his accredited 
representative submitted an Informal Hearing Presentation in 
support of his claim in May 2008.

As will be discussed below, the Board finds that the 
veteran's request for a waiver was timely.  Therefore, the 
underlying issue of entitlement to a waiver is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The VA Debt Management Center sent a certified letter-
return receipt requested to the veteran on April 16, 1999, 
advising him that a loan guaranty indebtedness had been 
created, and that he had the right to request a waiver of 
recovery of the indebtedness within one year.

2.  The letter was signed for by an unknown individual on 
April 24, 1999, at an address other than the last known 
address of record for the veteran, as is evidenced by the 
return receipt which was signed on that date.

3.  The veteran's request for waiver of recovery of the 
indebtedness was received in October 2004.  


CONCLUSIONS OF LAW

The veteran's request for waiver of recovery of loan guaranty 
indebtedness in the amount of $30,774.26, was timely filed.  
38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. § 1.964(e) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

With respect to the portion of the decision that addresses 
the waiver issue, the VCAA and implementing regulations do 
not apply in waiver cases, such as the case at bar.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  Furthermore, 
the Board is granting the veteran's claim to the extent that 
the waiver was timely filed.   


II.  Waiver of Indebtedness

The veteran asks that he be granted a waiver of recovery of 
loan guaranty indebtedness in the amount of $30,774.26, 
because he never received notice of the collection of his 
indebtedness. 

Any indebtedness of a veteran or the veteran's spouse shall 
be waived only when the following factors are determined to 
exist: (1) following default, there was a loss of the 
property which constituted security for the loan guaranteed, 
insured or made under Chapter 37 of this title; (2) there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and (3) collection of such indebtedness 
would not be against equity and good conscience.  An 
application for waiver shall be made within one year after 
the date on which the debtor receives, by Certified Mail- 
Return Receipt Requested, written notice from VA of the 
indebtedness.  If written notice is sent by other means, then 
there is no time limit for filing a request for waiver of the 
indebtedness. 38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964.

The record reflects that the veteran obtained a loan to 
purchase a home, which he secured with financing obtained 
through the VA home loan guaranty program.  He subsequently 
defaulted on the loan, thereby resulting in loan guaranty 
indebtedness.

The VA Debt Management Center, by certified mail/return 
receipt requested, sent a letter to the veteran on April 19, 
1999, advising him that a loan guaranty indebtedness plus 
accrued interest had been created, and that he had the right 
to request a waiver of recovery of the debt within one year.  
However, the letter was received at an address in Hobe Sound, 
Florida on April 24, 1999, and was signed for by an unknown 
individual as is evidenced by the return receipt.  The 
address noted on the return receipt was not the address of 
the property for which the home loan was obtained nor is it 
clear how the DMC determined that this was the proper address 
for the veteran.  The only address of record at that time was 
the address of the property for which the home loan was 
obtained.  

In October 2004, the veteran, in a letter signed by him, 
requested a waiver of the loan guaranty indebtedness.  As of 
that time, the amount of the debt and accrued interest was 
$30,774.26.  In October 2004, the Committee denied a waiver 
on the basis that the request for a waiver had not been filed 
in a timely manner.  Under 38 U.S.C.A. § 5302(b); 38 C.F.R. § 
1.964(e), a request for waiver of a loan guaranty 
indebtedness must be made within one year of the date of 
notification of the indebtedness by certified mail/return 
receipt requested.  However, if written notice is sent by 
other means, then there is no time limit for filing a request 
for waiver of the indebtedness. 

After considering all of the evidence of record, the Board 
finds that the veteran's request for a waiver was timely.  
The record reflects that while the DMC, by certified 
mail/return receipt requested, sent the veteran a letter on 
April 19, 1999, advising him that a loan guaranty 
indebtedness plus accrued interest had been created, and that 
he had the right to request a waiver of recovery of the 
overpayment within one year, the evidence also reveals that 
the letter was signed for by an unknown individual, and there 
is no evidence reflecting that the address it went to was the 
veteran's last known address at that time.

The claims folder does not include a copy of the specific 
letter sent to the veteran, it contains a copy of a standard 
letter, and a VA employee certified in December 2004 that a 
first demand letter was sent to the veteran with a notice of 
rights in April 1999.  While the April 1999 letter was not 
returned as undeliverable, as noted, the letter was signed 
for by an unknown individual and there is no evidence 
contained in the claims file which confirms that the address 
to which the letter was mailed was the correct address for 
the veteran.  

The applicable regulation, 38 C.F.R. § 1.964(e), provides 
that the time limit is inapplicable in cases where the notice 
was sent by means other than certified mail/return receipt 
requested.  The veteran contends that he never received 
notice of the debt, was not living anywhere near the address 
listed on the certified mail receipt, and does not know who 
signed for the letter.  Consequently, because it appears that 
he may not have ever received notice of such debt 
specifically by certified mail/return receipt requested, the 
Board finds that there is no time limit for filing a waiver 
of indebtedness under 38 C.F.R. § 1.964(e).  


ORDER

Waiver of recovery of a loan guaranty indebtedness is not 
precluded by reason of untimeliness; to this extent, the 
appeal is granted.


REMAND

In light of the foregoing decision, it is now incumbent upon 
the appropriate agency of original jurisdiction to determine 
whether a waiver should be granted in accordance with 38 
U.S.C.A. § 5302 (West 2002 & Supp. 2007) and 38 C.F.R. §§ 
1.963, 1.964. 1.965 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided 
the opportunity to provide a current 
financial status report (VA Form 4-
5655) since his current financial 
status would be significant to the 
element of financial hardship.  

2.  When the above development has 
been completed, the veteran's 
request for a waiver should be 
adjudicated.  If the veteran's 
request is denied, he should be 
given his appellate rights and the 
opportunity to appeal.  If an appeal 
is perfected, the veteran's case 
should be returned to the Board.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


